 



SECOND AMENDMENT
TO THE
INTERNATIONAL TRANSMISSION COMPANY
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
          This Second Amendment to the International Transmission Company
Executive Supplemental Retirement Plan (“Plan”), established effective March 1,
2003 to supplement the pension benefits of certain executives and key management
employees of ITC Holdings Corp. and its subsidiaries, is hereby adopted pursuant
to the amendment power reserved in Section 10.01 of the Plan, effective as of
January 1, 2006:
          1.      Section 2.18 of the Plan is restated in its entirety, to read
as follows:
          "2.18 “Investment Credit” means the hypothetical earnings posted to
the Participant’s Account each Plan Year. The Investment Credit will be equal to
the same earnings rate that is determined from time to time as the “Interest
Credit” applied to the cash balance accounts for participants under
Section 5.02(d) of the International Transmission Company Retirement Plan.”
          2.      Section 4.01 of the Plan is restated in its entirety, to read
as follows:
          "4.01 Establishment of Accounts. The Committee shall establish a
hypothetical bookkeeping Account for each Participant. The initial value of a
Participant’s Account shall be zero. Compensation Credits shall be credited to a
Participant’s Account as of the last business day of the Plan Year. The
Participant’s Account at the end of the first Plan Year in which the Participant
commences participation in the Plan shall equal the Compensation Credit for the
Participant for that Plan Year, less the “Special Employer Contribution” (if
any) made with respect to the Participant under Section 5.02(i) of the
International Transmission Company Retirement Plan.
            In all subsequent years, the Participant’s Account shall be
recalculated at the end of each Plan Year, and shall equal the sum of the
following:
            (a)      the prior Plan Year’s ending balance of the Account; plus
            (b)      the Investment Credit on the prior Plan Year’s ending
Account balance; plus
            (c)      the Compensation Credit for the Participant for the current
Plan Year, less the “Special Employer Contribution” (if any) made with respect
to the Participant under Section 5.02(i) of the International Transmission
Company Retirement Plan.”

 



--------------------------------------------------------------------------------



 



ADOPTED this 17th day of May, 2006, effective as of January 1, 2006.

            ITC HOLDINGS CORP.

      By /s/Daniel J. Oginsky       Title Vice President, General Counsel and
Secretary           

 